DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CHARLES DIAZ,
                                Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2034

                          [January 23, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562019CF000843A.

  Charles Diaz, Fort Pierce, pro se.

  No appearance for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.